DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/19/21 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose or render obvious a method for improving juvenile compliance with inhaled medication, comprising a facemask with electrical contacts to sense when the face is sealingly engaged with a user and a control circuit on the mask wherein the control circuit initiates a game on the outside device in response to receiving a concurrent signal from all the plurality of electrical contacts and stop the stimulus when one of the electrical contacts does not sense the respective region of the skin contact perimeter sealingly engaged with a user’s face.
The prior art of record does not disclose this combination of features. Burton (US Pat No. 6,349,724) teaches a mask with a sensor which detects whether the mask is put on a user and starts and 
Brydon (US Pat. No. 6,240,921) teaches a mask with electrodes or an electrical switch to detect contact with a person’s face and to start a blower when the contact is sensed. Brydon does not disclose initiating a game on an outside device when contact is made or stopping a game when contact is not detected. 
Neely (US2013/0032153 and US2013/0032148) discloses a mask with an electric skin sensor which can stop the flow of oxygen when it detects that the user’s face is not in contact with the mask.
Neely does not disclose initiating a game on an outside device when contact is made or stopping a game when contact is not detected.
Aslam (US 2015/0059739) teaches an inhaler with a mask which plays a game to encourage the user to breathe deeply and to continue to use the device for the duration of a treatment. However, Aslam does not disclose detecting whether the mask is in place on the user’s face.
Quinn (US Pat. 7,625,345) teaches using a game to motivate a user to properly use a spirometry device. However, Quinn does not disclose a mask or detecting contact with a user.
Thus as none of the prior art discloses all of the limitations of the claims, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MARGARET M LUARCA/Primary Examiner, Art Unit 3785